                        Case 4:19-cv-00022-WTM-CLR Document 20 Filed 12/02/20 Page 1 of 1

         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.10/03)
                          6/03) Judgment in a Civil Case



                                      United States District Court
                                                Southern District of Georgia
                  BENNY HOLLAND, JR., DAVID F.
                  ADAM, and MANAGEMENT-ILA
                  MANAGED HEALTH CARE TRUST
                  FUND,                                                            JUDGMENT IN A CIVIL CASE
                     Plaintiffs,

                                           V.                                    CASE NUMBER:        CV419-022

                  GARY SCOTT,

                     Defendant.




                    Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                    has rendered its verdict.

                    Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                    rendered.

                    IT IS ORDERED AND ADJUDGED
                    that, pursuant to the Order of this Court dated December 1, 2020, judgment is hereby entered

                    against Defendant, Gary Jones. Plaintiffs, Benny Holland, Jr., David F. Adam, and

                    Management-ILA Managed Health Care Trust Fund, are awarded damages in the amount of

                    One Hundred Seventy-One Thousand Six Hundred Five Dollars and Sixty-Seven Cents

                    ($171,605.67.) This case stands closed.




            December 2, 2020                                                   John E. Triplett, Acting Clerk
           Date                                                                Clerk



                                                                               (By) Deputy Clerk
GAS Rev 10/1/03
